Citation Nr: 0400010	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for central nervous 
system symptoms as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for urinary tract 
infections as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for muscle and joint 
pain as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for hypothyroidism as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for baldness as a 
chronic disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

9.  Entitlement to service connection for gastrointestinal 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

10.  Entitlement to service connection for multiple 
sclerosis.  

11.  Entitlement to service connection for a low back 
condition.

12.  Entitlement to service connection for a right hip 
condition.

13.  Entitlement to service connection for bilateral hearing 
loss.

14.  Evaluation of service-connected traumatic arthritis of 
the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from May 1972 to December 
1976, and from November 1990 to June 1991, with intervening 
and subsequent service in the National Guard; she had service 
in southwest Asia from January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) St. Petersburg, Florida, 
which denied service connection for the claimed disabilities, 
and which granted service connection for a right knee 
disorder, evaluated as 10 percent disabling.  

The veteran's claim of entitlement to a higher evaluation for 
her service-connected right knee disorder is the subject of 
the REMAND portion of this opinion.  


FINDINGS OF FACT

1.  The veteran has an undiagnosed disability manifested by 
chronic central nervous system symptoms.  

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving chronic urinary tract 
infections; her chronic urinary tract infections are not 
related to her service.

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving muscle and joint pain; her 
muscle and joint pain is not related to her service, or to a 
service-connected condition.

4.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving hypothyroidism; her 
hypothyroidism is not related to her service.

5.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving her skin; her skin symptoms 
are not related to her service.

6.  The veteran does not have an undiagnosed disability 
manifested by headaches; her headaches are not related to her 
service.

7.  The veteran does not have an undiagnosed disability 
manifested by baldness; her baldness is not related to her 
service.

8.  The veteran does not have an undiagnosed disability 
manifested by respiratory symptoms; her respiratory symptoms 
are not related to her service.

9.  The veteran does not have an undiagnosed disability 
manifested by gastrointestinal symptoms; her gastrointestinal 
symptoms are not related to her service.

10.  The veteran does not have multiple sclerosis that is 
related to her service.

11.  The veteran does not have a low back condition that is 
related to her service.

12.  The veteran does not have a right hip condition that is 
related to her service.

13.  The veteran does not have bilateral hearing loss that is 
related to her service.


CONCLUSIONS OF LAW

1.  A disability manifested by central nervous system signs 
or symptoms was caused by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).  

2.  Recurrent urinary tract infections, and a disability 
manifested by genitourinary signs or symptoms; were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).  

3.  Muscle and joint pain, and a disability manifested by 
signs or symptoms involving the muscles and joints, was not 
incurred in or aggravated by the veteran's active military 
service or a service-connected condition; arthritis of the 
joints may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 
(2002).  

4.  Hypothyroidism, and a disability manifested by signs or 
symptoms involving fatigue, was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2002).  

5.  A skin rash, and a disability manifested by signs or 
symptoms involving the skin, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).  

6.  Headaches, and a disability manifested by signs or 
symptoms involving headaches, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).  

7.  Baldness, and a disability manifested by signs or 
symptoms involving hair loss, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).  

8.  A respiratory disorder, and a disability manifested by 
signs or symptoms involving the respiratory system, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).  

9.  A gastrointestinal disorder, and a disability manifested 
by signs or symptoms involving the gastrointestinal system, 
was not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).  

10.  Multiple sclerosis was not incurred in or aggravated by 
the veteran's active military service, nor may multiple 
sclerosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).  

11.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service, nor may arthritis of 
the low back be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  

12.  A right hip disorder was not incurred in or aggravated 
by the veteran's active military service, nor may arthritis 
of the right hip be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  

13.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  For the reasons provided below, the Board finds 
that its consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's rating decisions that the criteria for 
service connection for the claimed disabilities had not been 
met.  Those are the key issues in this case, and the rating 
decisions, the statements of the case (SOC's), and the 
supplemental statements of the case, informed the appellant 
of the evidence needed to substantiate her claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate these claims and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has obtained the veteran's 
service medical records, National Guard records, and her VA 
medical records.  The Board has granted the claim for chronic 
central nervous system symptoms.  With regard to the other 
claims, the veteran has been afforded a VA examinations 
covering the claimed disabilities, with the exception of 
hearing loss, and etiological opinions have not been obtained 
in all cases.  However, the Board finds that the evidence, 
discussed  infra, which indicates that the veteran did not 
receive treatment for the claimed symptoms during service, 
and that the claims files do not contain competent evidence 
showing that she has hearing loss, or a chronic disability 
resulting from an undiagnosed illness, or that there is nexus 
between any of the claimed conditions and her service, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claims.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  In a letter, dated in April 2001, the veteran was 
informed of the VCAA, and of the types of evidence which may 
be probative of her claims.  In the letter, she was informed 
that, provided certain criteria were met, VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  She was notified that it was still her 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  However, there is no record of a 
reply that is responsive to this letter.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of her duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the adjudication of her claims comes 
more than one year after the April 2001 letter.  Accordingly, 
it is concluded that there has been substantial compliance 
with the VCAA.  The Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Service Connection

A.  Background

The veteran essentially claims that she is entitled to 
service connection for chronic urinary tract infections, 
muscle and joint pain, hypothyroidism (with fatigue), skin 
symptoms, headaches, central nervous system symptoms, 
baldness, respiratory symptoms, and gastrointestinal 
symptoms, with all disorders claimed to be due to an 
undiagnosed illnesses.  She also claims to have a low back 
disorder, a right hip disorder, multiple sclerosis, and 
bilateral hearing loss due to her service (with all claims on 
a direct basis only).  She has submitted two pictures of 
herself, received in October 1996, in support of her claim.

These claims have a complex history which will be briefly 
summarized: in a rating decision, dated in November 1995, the 
RO denied claims for service connection for chronic urinary 
tract infections, "muscle and joint pain," "hypothyroidism 
with symptoms of fatigue," skin rash, headaches, "loss of 
memory," baldness, "shortness of breath (respiratory 
symptoms)," and "gastrointestinal symptoms," (with all 
disorders due to an undiagnosed illness), as well as a claim 
for service connection for bilateral hearing loss.  The 
veteran appealed all of these issues.  The Board notes that, 
although the RO had previously denied service connection 
claims for several joint conditions, and multiple sclerosis 
on a direct basis (as discussed below), these undiagnosed 
illness claims are considered to be new claims.  See Spencer 
v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).  

The Board further notes that, subsequent to November 1995, 
these claims were the subject of several rating decisions 
and/or SSOC's.  In some cases the RO characterized the issues 
somewhat differently than it did in its November 1995 
decision, to include applying a new and material analysis to 
three of these claims in a December 2000 decision.  See also 
September 2002 SSOC.  However, the claims currently on appeal 
from the RO's November 1995 decision are considered to be 
unchanged in substance, and in each case the Board has 
construed these claims broadly, as characterized on the cover 
page of this decision.  Therefore, a new and material 
analysis is not for application.  

Finally, the Board notes that in January 1993, the RO denied 
claims for service connection for low back and right hip 
conditions on a direct basis.  In August 1994, the RO denied 
claims for service connection for low back and right hip 
conditions, and multiple sclerosis, with all claims on a 
direct basis.  In each case, a substantive appeal was not 
received, and the RO's decisions became final.  See 
38 U.S.C.A. § 7105(c).  Since August 1994, the RO has issued 
several rating decisions and SSOC's on these issues, 
apparently in response to additional evidence being 
associated with the claims files.  

With regard to the issue of whether new and material evidence 
has been presented to reopen these claims, the evidence 
obtained since the RO's August 1994 decision includes VA 
outpatient, hospital and examination reports dated between 
1992 and 2001.  These reports show that the veteran has 
received extensive treatment and evaluation for joint and 
neurological complaints, to include X-rays and MRI (magnetic 
resonance imaging) testing, with diagnoses that include 
arthritis, myofascial joint pain, peripheral neuropathy, a 
demyelinating process, and a cognitive disorder.  This 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  In addition, this evidence is neither cumulative 
nor redundant, it bears directly and substantially upon the 
specific matters under consideration, and it, either by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  See 38 C.F.R. 
§ 3.156.  The Board therefore finds that the claims for 
service connection for back and hip conditions, and multiple 
sclerosis, on a direct basis, should be reopened.  

The claims files include the veteran's service medical 
records, as well as (post-active duty) records from the 
Florida National Guard.  The service medical records included 
examination reports, dated in September 1976 (during her 
first period of active duty) and in March 1991 (during her 
second period of active duty), which showed that her lungs 
and chest, abdomen and viscera, endocrine system, 
genitourinary system, spine and other musculoskeletal system 
(with the exception of the right knee), feet, skin, upper and 
lower extremities, and neurological system, were clinically 
evaluated as normal.  An accompanying report of medical 
history to the March 1991 report did not show any relevant 
complaints or findings.  

The other medical evidence of record consists of VA 
outpatient treatment, hospital and examination reports, dated 
between 1992 and 2001.  These records show that beginning in 
June 1992, the veteran began receiving treatment for 
complaints of right knee pain.  Beginning in August 1992, the 
veteran began complaining of a wide variety of symptoms that 
eventually included depression (and other psychiatric 
symptoms), musculoskeletal pain (in part, claimed as 
secondary to an inservice fall in a foxhole 1991 in which she 
injured her right knee), loss of balance, gastrointestinal, 
genitourinary and respiratory symptoms, skin symptoms, hair 
loss and headaches.  Her diagnoses included hypothyroidism, 
possible Lyme's disease, chronic low back pain, lumbar disc 
disease, cervical DJD (degenerative joint disease) with disc 
disease, patellofemoral pain, dysthymic disorder, schizotypal 
personality, urinary tract infection (UTI), rule out 
schizophrenic disorder, somatization pain disorder, 
adjustment disorder, nummular dermatitis, alopecia (which the 
physician associated with her use of Setraline), tension 
headaches, and chronic knee pain.  An August 1992 chest X-ray 
showed a calcified right hilar node and a few scattered 
calcifications of the lower lobe, consistent with an old 
granulomata.  In April 1993, she was started on thyroid 
medication.  In November 1993, she sought treatment for 
gastrointestinal symptoms, and the physician concluded that 
her complaints were associated with psychiatric problems and 
that no further workup was required.  In December 1993, she 
sought treatment for a low back injury after a fall.  In 
January 1994, a mild obstructive pattern was noted after a 
pulmonary function test (PFT).  Poor effort was suspected.  A 
March 1994 serum protein electrophroresis report contains a 
diagnosis noting results suggestive of lung disease, 
particularly emphysema.  A November 1994 PFT report showed 
poor effort, and resulted in an inadequate study 
interpretation.  

A VA Gulf War protocol examination report, dated in January 
1993, shows complaints of pain in the right knee, low back, 
right hip and right thigh, headaches, "muffled hearing," 
depression, fatigue and hair loss.  She asserted that she had 
been hypothyroid during her service in the Persian Gulf.  
Between February and April of 1993, the veteran was 
hospitalized for her complaints.  A February 1993 VA magnetic 
resonance imaging (MRI) scan of the brain revealed abnormal 
foci of signal in the white matter finding which was thought 
to possibly be consistent with multiple sclerosis.  However, 
the outpatient treatment reports show that physicians later 
determined that the MRI findings were not consistent with 
multiple sclerosis.  See e.g. VA report dated in April 9, 
1993 (showing that the MRI results were interpreted to reveal 
"demylenating or decrease foci that were atypical of 
multiple sclerosis").  A cerebrospinal tap, and an 
electroencephalogram (EEG), were normal.  Low thyroid levels 
were noted, as was a history of subclinical thyroidism with 
use of Synthroid.  During the course of her treatment, she 
was afforded a number of diagnoses that included myofascial 
pain, hypothyroidism (in some reports associated with 
secondary peripheral neuropathy), rule out demylenating 
process, rule out organic mood disorder secondary to 
hypothyroidism, rule out toxic exposure, malingering and 
PTSD.  She sought treatment on an ongoing basis for the 
aforementioned complaints, as well as gastrointestinal and 
respiratory symptoms.  A November 1993 MRI of the brain 
contained an impression noting stable white matter changes 
within the deep white matter as well as subcortical white 
matter.  The report states that the differential diagnosis 
was "broad" and included a demyelenating process, small 
vessel ischemic disease and a vasculitis.  She was frequently 
hospitalized for multiple complaints beginning in February 
1993.  A June 1993 hospital report contains diagnoses that 
include "rule out Lyme disease," "vasculitis of unknown 
etiology," and migraine headache by history.  The report 
notes a history of smoking two packs per day for 32 years.  
An April 1994 VA hospital report summarized the veteran's 
neurological history, treatment and test results, noted that 
her test results were atypical of multiple sclerosis, that 
her (neurological) diagnosis was uncertain, and that she was 
transferred to a psychiatric floor about two days after she 
was admitted.  A report of an MRI of the brain, dated in 
September 1994, states that the results were unchanged from 
the MRI performed in November 1993.  A November 1994 hospital 
report notes complaints of multiple joint pain, and that she 
was admitted for rehabilitation of the right knee.  An 
accompanying barium swallow test report notes "a few 
scattered right-sided diverticula, otherwise negative for 
significant abnormality."  

A VA mental disorders examination report, dated in January 
1995, notes complaints that include fatigue, skin rash, 
muscle and joint pain, headache, loss of memory, shortness of 
breath and gastrointestinal (GI) and respiratory problems, 
and chronic urinary tract infections.  Her diagnoses were 
PTSD and major depressive disorder, with Axis III diagnoses 
of history of hypothyroidism, chronic urinary tract 
infection, and degenerative joint disease.  

A VA genitourinary examination report, dated in January 1995, 
notes complaints that included chronic urinary tract 
infections.  The assessment was chronic urinary tract 
infection, "suspect cystitis," and "incontinence and 
urgency incontinence."  

A VA general medical examination report, dated in January 
1995, notes complaints that include multiple joint aches and 
pains, and a history of hypothryroidism, headaches, and 
psychiatric symptoms.  She reported having smoked one pack of 
cigarettes per day for 20 years.  The report indicates that 
X-rays showed arthritis of the knees, hips and cervical 
spine.  The diagnoses noted PTSD, hypothyroidism, depression 
and fibromyalgia, with all disorders "by history."  

A VA pulmonary examination report, dated in January 1995, 
notes complaints that include dyspnea.  The veteran reported 
a long history of smoking.  The diagnosis was possible 
chronic pulmonary emboli secondary to immobility (noting that 
the veteran was in a wheelchair), and somatization disorder.  

A VA skin examination report, dated in January 1995, contains 
diagnoses of xerosis, tinea pedial/interdigital 
dermaphytosis, and alopecia secondary to hypothyroidism.  

The claims files also contains a letter from a VA physician, 
Steven G. Scott, D.O., dated in October 1996, which notes 
that the veteran has widespread degenerative joint disease, 
hypothyroidism, dominating plaques of the central nervous 
system, chronic joint and extremity pain, all of which have 
appeared since she was in Desert Storm (when read in context, 
the Board has determined that this letter neither states that 
the veteran has an undiagnosed illness or that any particular 
disorder is related to the veteran's service).  

A VA hospital report, covering treatment between April and 
May of 1995, notes a wide variety of complaints, to include 
chronic urinary tract infections (UTI's), history of 
hypothyroidism, neurological disease and possible secondary 
gain.  

A VA examination report for housebound status or need for 
regular aid and attendance, dated in November 1996, notes 
"Persian Gulf Syndrome" and PTSD.  

A VA barium swallow test report, dated in October 1997, was 
unremarkable.  

A VA joints examination report, dated in November 1997, shows 
that the veteran reported smoking three packs per day.  She 
complained of weakness, and aches and pain in the knees, hips 
and low back.  The report notes that her workup did not fit 
the criteria for any known neurological diagnosis such  as 
multiple sclerosis.  The diagnoses note that the veteran did 
not fit the diagnostic critieria for fibromyalgia syndrome, 
but that patients with hypothyroidism do complain of multiple 
myalgias and arthralgias.  The report states that the 
veteran's thyroid hormone levels were within normal limits, 
that there was no evidence of collagen vascular disease or 
connective tissue disease, lupus, rheumatoid arthritis, 
psoriatic arthritis, or multiple sclerosis.  The report 
states that the veteran's symptoms are out of proportion to 
physical findings, that the reasons for her being in a 
wheelchair were unclear, and that there was no anatomical 
reason for her not to be able to ambulate freely.  There was 
mild degenerative joint disease of the hips, knees, lumbar 
spine, and hands with Herberden's and Bouchard's nodes.  The 
physician concluded that the veteran's findings were mild in 
nature, and did not go along with the subjective discomfort 
and complaints of chronic pain.  See also VA muscle 
examination report, dated in November 1997.

A VA thyroid examination report, dated in November 1997, 
shows that the veteran complained of fatigue, cold 
intolerance and occasional diarrhea.  The diagnosis was 
primary hypothyroid on thyroid replacement.  The physician 
stated that the veteran was lab euthyroid, and that her 
subjective complaint of cold intolerance and poor energy did 
not appear to be related to her thyroid.  

A VA brain and spinal cord examination report, dated in 
November 1997, shows complaints that included headaches and 
memory loss.  The physician noted that the veteran had been 
diagnosed with a demylenating disorder, and that this can 
produce a form of dementia, however, memory loss was not 
shown on examination.  The physician further concluded that 
the veteran's neurological examination was not consistent 
with a demylenating disorder.

A VA mental disorders examination report, written by Dr. Art 
Rosenblatt, dated in October 1997, notes that the underlying 
profile of the veteran is someone who is extremely 
complaining about physiological and somatic issues.  The 
report notes that multiple sclerosis was never fully 
confirmed by neurology.  The Axis I diagnosis was cognitive 
disorder, not otherwise specified (NOS), and PTSD.  The Axis 
III diagnoses were arthritis and multiple neurological and 
medical complaints.  

A VA mental disorders examination report, dated in October 
1997, written by Dr. Mary K. Philipp, contains an impression 
which notes that although the veteran had been diagnosed with 
a cognitive disorder (by Dr. Roseblatt), no clear cognitive 
deficits were noted.  However, previous psychological testing 
had resulted in some findings of cognitive deficits.  The 
examiner stated that the veteran's cognitive disorder could 
be due to PTSD, a mood disorder, or a neurological disorder.  
The Axis I diagnoses were PTSD, and mood disorder NOS.  The 
Axis III diagnoses were hypothyroidism and multiple 
neurological and medical complaints.  

A VA respiratory examination report, dated in November 1997, 
shows complaints that include shortness of breath and chronic 
cough.  A history of smoking three packs per day for 40 years 
was noted.  The impression noted normal pulmonary and 
respiratory evaluation, and pulmonary function tests with 
mild obstructive lung disease secondary to heavy smoking 
history.  

A VA skin examination report, dated in November 1997, shows 
complaints that include a recurrent rash on the leg and neck.  
The examiner noted that a previous biopsy revealed subacute 
spongiotic dermatitis which was consistent with eczema and 
lichen simplex chronicus.  The veteran also underwent an 
excision of a lesion on the left neck in October 1997, with 
no finding of malignancy.  The examiner indicated that the 
veteran currently had some "xerosis or dry skin" and eczema 
with a component of lichen simplex chronicus.  

A VA genitourinary examination report, dated in November 
1997, shows complaints associated with urinary frequency and 
urgency.  The assessment notes frequent UTI's, with an 
unclear etiology.  A pelvic examination was recommended.  

A VA gynecological examination report, dated in December 
1997, shows complaints that include "central nervous system 
and bladder control problems."  The impression was post-
menopausal woman, "mild atrophic vagina, expected for age," 
and no gynecologic problems.  

VA outpatient treatment reports, dated between 1998 and 2001, 
show ongoing complaints of fatigue, parapresis, "undiagnosed 
demyelinating disease," and neuorpathic pain.  The reports 
include diagnoses of cognitive disorder NOS, hypothyroidism, 
chronic pain, history of abnormal EEG, "demylenating disease 
of unknown etiology (per physician's note)", rule out mood 
disorder due to a general medical condition, and rule out 
delusional disorder NOS.  

A VA MRI of the brain report, dated in April 2001, contains 
an impression of a single old probably destructive lesion 
identified extending posteriorly in the atrium of the left 
lateral ventricle.  

The claims files include a lay statement from the veteran's 
sister, received in October 1993, in which she states that 
the veteran showed a loss of energy, and had difficulty 
standing, difficultly concentrating, and other psychiatric 
symptoms, upon her return from the Persian Gulf.  



B.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, "other" organic diseases of the 
nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty, or within 
seven years for multiple sclerosis.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).
For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not 
be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).
For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are 
capable of independent verification. 38 C.F.R. 
§ 3.317(a)(3).
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Board notes that in July 1998, the RO granted service 
connection for PTSD, currently evaluated as 70 percent 
disabling.  At that time, the RO also granted a total rating 
on the basis of individual unemployability due to service-
connected disability (TDIU), with an effective date of 
October 22, 1992.  

The Board notes that when read in context, it has determined 
that Dr. Scott's letter does not state that the veteran has 
chronic symptoms due to an undiagnosed illness, or that any 
condition is related to service.  Specifically, Dr. Scott 
merely states what the veteran has , and that these disorders 
began after her service.  

Central Nervous System Symptoms

The medical evidence includes VA outpatient treatment, 
hospital and examination reports, dated between 1992 and 
2001.  These records showed that beginning in August 1992, 
the veteran began complaining of a wide variety of 
neurological symptoms.  The MRI reports all contain evidence 
of organic brain pathology.  See February 1993, November 
1993, March 1994 and April 2001 (noting changes within the 
deep white matter and/or the subcortical white matter and/or 
lesions).  

The Board finds that service connection for chronic central 
nervous symptoms due to an undiagnosed illness is warranted.  
The medical records make clear that physicians have had a 
difficult time in determining the cause of the veteran's wide 
array of reported symptoms.  For example, her diagnoses have 
included possible Lyme's disease, possible multiple 
sclerosis, and "rule out demylenating process," as well as 
psychiatric and neuropsychiatric diagnoses.  Although it 
appears that the physicians have ruled out multiple 
sclerosis, Lyme's disease, and a demylenating process, see 
e.g., November 1997 VA brain and spinal cord examination 
report; it does appear that she may have a cognitive 
disorder.  See October 1997 VA mental disorders examination 
reports.  In summary, it appears that the veteran has 
demonstrated brain pathology with associated chronic 
symptoms, and that there is no clear agreement as to a 
diagnosis.  Therefore, resolving all doubt in the veteran's 
favor, the Board finds that the evidence is at least in 
equipoise, and that service connection for chronic central 
nervous symptoms due to an undiagnosed illness is warranted.  

Urinary Tract Infections

With regard to the claim that the veteran has chronic urinary 
tract infections due to an undiagnosed illness, the Board 
finds that the claim must be denied.  This condition was 
diagnosed as "chronic urinary tract infections" in a 
January 1995 VA examination report, and again in a November 
1997 VA genitourinary examination report.  There is no 
competent evidence linking this diagnosed condition to 
service.  See 38 C.F.R. § 3.303.  Furthermore, the 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).  In this case, the evidence does not show 
that the veteran has objectively exhibited genitourinary 
signs or symptoms which are manifestations of an undiagnosed 
illness.  The Board therefore finds that the preponderance of 
the evidence is against the claim.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable, and the Board finds that the veteran's claim 
of entitlement to service connection for chronic urinary 
tract infections must be denied on any basis.  

Muscle and Joint Pain

The Board initially notes that the RO has granted service 
connection for a right knee condition.  The veteran is 
therefore already receiving compensation for the symptoms of 
this disability.  With regard to her claim for muscle and 
joint symptoms, service connection for any disability shown 
must be distinct from her service-connected right knee 
condition.  See 38 C.F.R. § 4.14 (2003) (avoidance of 
pyramiding).  The Board's use of the term "muscle and joint 
pains" is therefore intended to exclude the veteran's 
service-connected right knee disability.  In addition, 
although the RO phrased the issue as whether new and material 
evidence has been presented to reopen claims for service 
connection for degenerative joint disease of the "left 
shoulder, cervical spine, left hip and left knee" in 
December 2000, as previously discussed, the veteran's claim 
for muscle and joint pain is unchanged in substance since the 
RO's November 1995 decision, and it is considered to include 
these disorders within its scope (the veteran's claims for a 
low back condition and a right hip condition, are discussed 
separately, below).  

The Board finds that the claim must be denied.  The veteran 
is shown to have arthritis of multiple joints, to include the 
hips, left knee, lumbar spine, hands and cervical spine.  See 
e.g., July 1994 VA hospital report; January 1995 VA general 
medical examination report; November 1997 VA joints 
examination report; VA muscles examination report.  However, 
there is no competent evidence linking these diagnosed 
conditions to service, or to a service-connected condition.  
See 38 C.F.R. §§ 3.303, 3.310.  Furthermore, there is no 
competent evidence which shows that the veteran had arthritis 
that was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  In addition, under 38 C.F.R. 
§ 3.317 service connection for an undiagnosed illness 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the evidence does not show that the veteran has 
objectively exhibited muscle pain, or joint pain, which are 
manifestations of an undiagnosed illness.  To the extent that 
she was diagnosed with fibromyalgia in a January 1995 VA 
examination report, this was "by history" only.  
Fibromyalgia was later ruled out in the November 1997 VA 
muscles examination report.  As the more recent report, this 
report is considered more probative of the veteran's current 
condition.  The Board therefore finds that the preponderance 
of the evidence is against the claim.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the veteran's claim of entitlement to service connection for 
chronic muscle and joint pain must be denied on any basis.  

Hypothyroidism

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that she was found to 
have hypothyroidism.  This condition was apparently not 
diagnosed until April 1993, and there is no competent 
evidence linking this diagnosed condition to her service.  
See 38 C.F.R. § 3.303.  In addition, the application of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  
Hypothyroidism is a diagnosed illness.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable, and the Board finds 
that the veteran's claim of entitlement to service connection 
for hypothyroidism must be denied on any basis.  

Skin Rash

With regard to the claim that the veteran has skin symptoms 
due to an undiagnosed illness, the Board finds that the claim 
must be denied.  The veteran's service medical records do not 
show that she was treated for skin symptoms.  After service, 
the veteran is shown to have been diagnosed with eczema, 
tinea pedis, interdigital dermaphytosis, subacute spongiotic 
dermatitis and lichen simplex chronicus.  See e.g., January 
1995 and November 1997 VA skin examination reports.  There is 
no competent evidence linking these diagnosed conditions to 
service.  See 38 C.F.R. § 3.303.  The application of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  In 
addition, under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, the evidence does not show that the veteran has 
objectively exhibited skin symptoms which are manifestations 
of an undiagnosed illness.  The Board therefore finds that 
the preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
chronic skin symptoms must be denied on any basis.  



Headaches

With regard to the claim that the veteran has headaches due 
to an undiagnosed illness, the Board finds that the claim 
must be denied.  The veteran's service medical records do not 
show that she was treated for headaches.  After service, the 
veteran is shown to have been diagnosed with headaches.  See 
e.g., November 1997 VA brain and spinal cord examination 
report.  There is no competent evidence linking this 
diagnosed condition to service.  See 38 C.F.R. § 3.303.  The 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. 
§ 3.317(b) (emphasis added).  In this case, the evidence does 
not show that the veteran has objectively exhibited headache 
symptoms which are manifestations of an undiagnosed illness.  
The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for chronic headache 
symptoms must be denied on any basis.  

Baldness

With regard to the claim that the veteran has baldness due to 
an undiagnosed illness, the Board finds that the claim must 
be denied.  There is no record of treatment for hair loss 
during service.  After service, the veteran is shown to have 
been diagnosed with alopecia.  See January 1995 VA skin 
examination report.  There is no competent evidence linking 
this diagnosed condition to service.  See 38 C.F.R. § 3.303.  
In this regard, the January 1995 VA skin examination report 
indicates that the veteran's alopecia was secondary to her 
hypothyroidism, a condition for which the Board has 
determined that service connection is not warranted.  Another 
report indicated that there was hair loss (as opposed to 
"baldness") due to use of Setraline.  Furthermore, the 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. 
§ 3.317(b) (emphasis added).  In this case, the evidence does 
not show that the veteran has objectively exhibited hair loss 
symptoms which are manifestations of an undiagnosed illness.  
The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for baldness must be denied 
on any basis.  

Respiratory Symptoms

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that she was treated for 
respiratory symptoms.  The veteran is shown to have a long 
history of heavy smoking, and after service she was diagnosed 
with mild obstructive lung disease secondary to heavy 
smoking.  See November 1997 VA respiratory examination 
report.  To the extent that the January 1995 VA pulmonary 
examination report contains a diagnosis noting possible 
chronic pulmonary emboli secondary to immobility (noting that 
the veteran was in a wheel chair), see also May 1995 VA 
hospital report (noting crackles secondary to atelectasis 
secondary to sedentary position),  the November 1997 VA 
muscle examination report shows that the physician stated 
that there was no anatomical reason for her being able to 
ambulate, and that her reasons for being in a wheelchair were 
unclear (the veteran received an accompanying diagnosis of a 
somatization disorder in the November 1997 VA respiratory 
examination report).  In any event, this diagnosis was 
equivocal in its terms, and the November 1997 VA respiratory 
examination report (which relates her respiratory symptoms to 
smoking), is the more recent report of record, and is 
therefore considered more probative of the veteran's 
condition.  Furthermore, there is no competent evidence 
linking a respiratory condition to service.  See 38 C.F.R. 
§ 3.303.  Finally, the application of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).  In this case, the evidence does not show 
that the veteran has objectively exhibited respiratory 
symptoms which are manifestations of an undiagnosed illness.  
The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for respiratory symptoms 
must be denied on any basis.  

Gastrointestinal Symptoms

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that she was treated for 
gastrointestinal symptoms.  After service, the veteran has 
reported occasional gastrointestinal complaints, however, she 
is not shown to have been diagnosed with a gastrointestinal 
disorder.  See e.g., January 1995 VA general medical 
examination report; October 1997 VA barium swallow test; see 
also Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  In 
addition, there is no competent evidence linking a 
gastrointestinal condition to service.  See 38 C.F.R. 
§ 3.303.  Furthermore, the application of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C.A. § 1117 (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii).  In addition, under 38 
C.F.R. § 3.317 service connection for an undiagnosed illness 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the evidence does not show that the veteran has 
objectively exhibited gastrointestinal symptoms which are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for gastrointestinal symptoms must be 
denied on any basis.  

C.  Multiple Sclerosis, Low Back, Right Hip, and Bilateral 
Hearing Loss

The veteran argues that she has multiple sclerosis, a low 
back condition, a right hip condition, and bilateral hearing 
loss, with all claims on a direct basis (i.e, not claimed as 
due to an undiagnosed illness).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for arthritis, and "other 
organic diseases of the nervous system," when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for an organic disease of the nervous 
system, such as a sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§  3.307, 3.309.  Service connection 
for multiple sclerosis may be granted if it is manifested to 
a compensable degree within seven years of separation from 
service.  Id.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).  

The veteran's service medical records, as well as (post-
active duty) records from the Florida National Guard, include 
a number of examination reports, all of which show that her 
ears, drums, endocrine system, spine and other 
musculoskeletal system (with the exception of the right 
knee), lower extremities, and her neurological system, were 
clinically evaluated as normal.  The latest of these is a 
March 1991 report, to which an accompanying "report of 
medical history" does not show any relevant complaints or 
findings.  

The Board's discussion of the post-service medical evidence 
in Part II.B. is incorporated herein.  Briefly summarized, 
the post-service medical evidence of record consists of VA 
outpatient treatment, hospital and examination reports, dated 
between 1992 and 2001.  These records show that beginning in 
June 1992, the veteran began receiving treatment for 
complaints of right knee pain.  Beginning in August 1992, the 
veteran began complaining of a wide variety of symptoms that 
eventually included musculoskeletal pain (in part, claimed as 
secondary to an inservice fall in a foxhole 1991 in which she 
injured her right knee), and loss of balance.  Her diagnoses 
included lumbar disc disease, cervical DJD (degenerative 
joint disease) with disc disease, patellofemoral pain, 
somatization pain disorder, and chronic knee pain.  In 
December 1993, she sought treatment for a low back injury 
after a fall.  The VA general medical examination report, 
dated in January 1995, indicates that X-rays showed arthritis 
of the hips and cervical spine.  VA muscle, and joint 
examination reports, dated in November 1997, indicate that 
there was mild degenerative joint disease of the hips, and 
lumbar spine.  

Multiple Sclerosis

The Board initially points out that in Part II.B., it granted 
service connection for chronic central nervous systems 
symptoms due to an undiagnosed illness.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin.  In this case, 
the evidence shows that physicians initially considered a 
diagnosis of multiple sclerosis.  However, this diagnosis was 
later ruled out after extensive testing, and the more recent 
medical evidence of record indicates that the veteran does 
not have multiple sclerosis.  See e.g., April 1994 VA 
hospital report; VA examination reports, dated in October and 
November of 1997.  In summary, the medical evidence shows 
that the veteran does not have multiple sclerosis.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that it must be denied.  

Low Back and Right Hip Conditions

With regard to the claims for low back and hip conditions, 
the veteran was not treated for these conditions during 
service.  There is no competent evidence which shows that the 
veteran has a low back condition, or a right hip condition 
that is related to her service, or a service-connected 
condition.  See 38 C.F.R. §§ 3.303, 3.310.  Furthermore, 
there is no competent evidence which shows that the veteran 
had arthritis of the low back, or right hip, that was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. § 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that they must be denied.  

Hearing Loss

The veteran's service medical records include several 
examination reports containing audiological test results, 
none of which show that the veteran had hearing loss as 
defined at 38 C.F.R. § 3.385.  In this regard, the latest 
audiogram in the service medical records is a report, dated 
in May 1991, which shows that her hearing loss profile was 
"H1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  

The Board finds that the preponderance of the evidence is 
against the claim.  Under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin.  In this 


case, there is no competent evidence showing that the veteran 
had hearing loss during service, that she currently has 
hearing loss, or that such hearing loss is related to her 
service.  See 38 C.F.R. § 3.303.  In addition, there is no 
competent evidence showing that sensorineural hearing loss 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for hearing loss, and that the 
claim must be denied.  


III.  Conclusion

The Board has considered the veteran's oral and written 
testimony, and the lay statement, submitted in support of the 
veteran's arguments that she has the claimed conditions, to 
include as due to an undiagnosed illness, that should be 
service connected.  To the extent that these statements may 
be intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis or a nexus between any of 
the claimed symptoms or disorders and her service, a service-
connected condition, nor are they competent evidence that she 
has an "undiagnosed illness."  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection must be denied.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for chronic central nervous system 
symptoms due to an undiagnosed illness is granted.  

Service connection for chronic urinary tract infections is 
denied.  

Service connection for muscle and joint pain is denied.  

Service connection for hypothyroidism is denied.  

Service connection for a skin rash is denied.  

Service connection for headaches is denied.  

Service connection for baldness is denied.  

Service connection for chronic respiratory symptoms is 
denied.  

Service connection for chronic gastrointestinal symptoms is 
denied.  

Service connection for multiple sclerosis is denied.

Service connection for a low back condition is denied.

Service connection for a right hip condition is denied.

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the claim for a higher evaluation for her 
service-connected right knee disorder, the most recent 
examination report is dated in 1997.  Subsequently dated VA 
outpatient treatment reports indicate that she has received 
periodic treatment for right knee symptoms, to include 
periods of rehabilitation.  Accordingly, the Board has 
determined that the veteran should be afforded another 
examination of her right knee.  

The determination has been made that additional development 
is necessary in the current appeal.  In addition, the veteran 
has never been provided with a letter notifying her of the 
provisions of the Veterans Claims Assistance Act of 2000, as 
they pertain to the evaluation issue on appeal.  Therefore, 
the RO must take this opportunity to inform the appellant of 
the provisions of the VCAA and how it relates to the claim 
for a higher rating.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should afford the 
veteran an orthopedic examination of her 
right knee to determine the current 
nature and severity of her right knee 
disorder.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies.  The 
examiner should describe in detail the 
presence or absence and the extent of any 
functional loss due to the veteran's 
service connected right knee disorder, to 
include the extent of any loss of motion.  
In particular, the examiner should be 
asked to determine whether the veteran's 
right knee exhibits weakened movement, 
excess fatigability, or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare- ups.  The 
examiner should indicate whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
her visible behavior.  All opinions 
expressed should be supported by 
appropriate evidence and rationale.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans'  Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



